Citation Nr: 1228834	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  05-00 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Greg Keenum, Attorney



WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in November 2007 at which time the issue was deferred, and in September 2010 at which time the case was remanded for additional development.  

In April 2007, the Veteran testified via a video conference Board hearing before a Veterans Law Judge regarding several issues no longer on appeal; however, he also testified regarding the issue of entitlement to a TDIU.  The Veteran testified before another Veterans Law Judge, seated at the RO, in March 2010, regarding additional issues no longer on appeal, in addition to the issue of entitlement to a TDIU.  Transcripts of those hearings have been added to the record.  As the Veteran presented testimony on the issue of entitlement to a TDIU at both his April 2007 and March 2010 hearings, this appeal will be decided by a panel of Veterans Law Judges.  In this regard, the law requires that a Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002); 38 C.F.R. §§ 19.3, 20.707 (2011).  When two hearings have been held by different Veterans Law Judges concerning the same issues, the law requires that the Board form a panel of not fewer than three members of the Board to decide those issues.  Id.  By letter dated in July 2012, the Board informed the Veteran of his right to appear at an additional hearing before a third Board Veterans Law Judge who will be assigned to decide the TDIU issue on appeal.  Arneson v. Shinseki, 21 Vet. App. 379 (2011).  The Veteran specifically waived this opportunity in writing in July 2012 and asked that the panel proceed with consideration of his appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service- connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16(a).

Even if the Veteran does not satisfy these threshold minimum rating requirements of § 4.16(a), it is also possible to receive a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) if it is determined he is indeed incapable of securing and maintaining substantially gainful employment on account of his service-connected disabilities.

In the instant case, the Veteran is receiving compensation for service-connected residuals of a cold weather injury to the right foot, rated 30 percent disabling; residuals of a cold weather injury to the left foot, rated 30 percent disabling; depressive disorder associated with residuals of the cold weather injuries of the feet, rated 50 percent disabling; and left knee, status post menisectomy, with posttraumatic arthritic changes, rated 10 percent disabling.  His combined rating is 80 percent.  He thus meets the threshold minimum rating requirements for a TDIU.  38 C.F.R. § 4.16(a). 

The basis of the Board's remand of this issue in September 2010 was for additional development.  More specifically, the Board pointed out that although VA examination reports in April 2009 addressed the Veteran's employability as far as his bilateral foot injuries and depressive disorder individually, there was no clear opinion addressing the Veteran's ability to secure or follow a substantially gainful occupation with consideration of all of his service-connected disabilities.  See 38 C.F.R. § 4.16.  Accordingly, the Board directed the RO to schedule the Veteran for an examination or a social and industrial survey to ascertain the impact of his service-connected disabilities on his employability.  The Board specifically directed that the examiner evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on his employability.  

The record shows that although the Veteran did undergo a VA social and industrial survey in January 2011, the examiner did not provide an opinion on the Veteran's employability per the Board's September 2010 remand directives regarding the Veteran's service-connected disabilities combined.  Rather, the examiner simply relayed the Veteran's report that his in-service knee and foot injuries prevented him from working long term.  Although the Veteran subsequently underwent various VA examinations in April 2011 and May 2011, to include spine, psychiatric, audiological, and general examinations, these examiners, like the earlier VA examiners in April 2009, addressed the disabilities individually rather than in combination.  Thus, the present opinions are not compliant with the Board's September 2010 remand directives and provide an insufficient basis to properly decide this claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

Based on the foregoing, an addendum opinion must be obtained from the January 2011 VA social and industrial examiner or, in the alternative, the Veteran must be afforded a VA examination, for the purpose of obtaining a medical opinion that addresses the Veteran's ability to secure and follow substantially gainful employment based on all of his service-connected disabilities combined.  The Board points out that the Veteran has a number of nonservice-connected disabilities as well which are not considered in terms of determining his entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the January 2011 VA social and industrial examiner or, in the alternative, afford the Veteran a new VA examination.  The examiner should be provided with the Veteran claims folder for review.  The examiner should be asked to provide an opinion as to whether the Veteran's service-connected disabilities alone combine to prevent him from securing and following substantially gainful employment.  The nature and severity of the service-connected disabilities should be noted and discussed.  The examiner should explain the basis for any opinion reached. 

2.  After undertaking any other development deemed appropriate, consideration should again be given to the claim for a TDIU based on all of the Veteran's service-connected disabilities.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond before the claims file is returned to the Board for further appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



			
	L. HOWELL	M. E. LARKIN
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


